NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Corinne Gorski (Reg. No. 34,339) on 12/21/2021.
The application has been amended as follows: 
	In the claims:
	Claim 1, at the end of the claimed language, after “vol%” enter --, wherein the binder in the binder matrix rich layers is SiC --.
	Claims 10-15, cancelled. 
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of preparing a diamond composite with a layered structure comprising: preparing a slurry containing a polymerisable binder, an initiator and diamond particles; forming a layered structure green body by stepwise irradiation curing of the slurry containing diamond particles, binder and initiator; forming 
Applicant’s amendment to claim 1 has overcome the previous rejection as presented in the Non-Final Office Action mailed on 07/09/2021.
	Further search did not result in any references anticipating or rendering the claim obvious. 
	U.S. Pat. App. Pub. No. 2008/0316595 to Van Herpen et al., drawn to multi-layer mirror, discloses a plurality of alternating layer with a multi-layer stack top layer and a spectral filter top layer arranged on the multi-layer stack. As first material, the reference discloses diamond or SiC. As second material, the reference discloses a material different from the first material; however, the reference fails to disclose forming a polymerizable binder, forming a green body in a step wise irradiation, debining, and forming a white body, and after forming a white body, infiltrating it with an infiltrant which is expected to be Si to result in the formation of SiC after sintering. Also, the reference, as noted above, is drawn to a mirror not an abrasive or polishing composite. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731